   8:21-cv-00116-RGK-PRSE Doc # 5 Filed: 03/23/21 Page 1 of 2 - Page ID # 20




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,

                     Plaintiff,                                8:21CV116

       vs.
                                                   MEMORANDUM AND ORDER
BEATRICT STATE DEVELOPMENTAL
CENTER, CRISIS DIRECTOR JESSE,
PAM POLL, Social Worker; LEE WIENER,
Supervisor; PATRICK MERITT,
Supervisor; SCOTT GREEN, Supervisor;
ASHLEY LEFTY, Supervisor; JUSTIN
BALLORD, Psychologist;
ADMINISTRATOR DAWN, DEVIN
CHOAT, Lead Supervisor; LEAD SOCIAL
WORKER TAMMY, CRYSTAL BROWN,
Facility Staff; JEREMY, TREVOR DAVIS,
BETHANY, TOMMY BOWER,
JENNIFER, TIMOTHY PARKS,
MATTHEW, KEVIN KRUGAR, MELISSA
KING, ALLEN, ALEX, LIBBY, KELSY,
BECKY, AMBER, STACY, JAKE, BILL,
HANNA, ANNA, TAMARA,
UNKNOWN MEDIC, FOUR UNKNOWN
BEATRICE POLICE OFFICERS,
OFFICER OLIVER, THREE UNKNOWN
NEBRASKA STATE TROPPERS, STATE
TROPPER LEAD INVESTIGATOR
HOWARD, and MILLARD GUSTOFSUN,
Beatrice Sheriff;

                     Defendants.


       This matter is before the court on Plaintiff’s “Motions ... 1) I wish to motion a
proceed of leave in forma pauperis, 2) I wish to request an AO 240 application, 3) I wish
to request a motion of my filing fee for initial review ...,” which he included with his
Complaint and was docketed as a motion for leave to proceed in forma pauperis. (Filing
2.) However, Plaintiff’s motion does not comply with the terms of 28 U.S.C. § 1915, the
   8:21-cv-00116-RGK-PRSE Doc # 5 Filed: 03/23/21 Page 2 of 2 - Page ID # 21




statute authorizing proceedings in forma pauperis. See 28 U.S.C. § 1915(a)(1) (requiring
the plaintiff to submit “an affidavit that includes a statement of all assets such prisoner
possesses that the person is unable to pay such fees or give security therefor”). Plaintiff has
the choice of either submitting the $402.00 filing and administrative fees to the clerk’s
office or submitting a request to proceed in forma pauperis that complies with 28 U.S.C. §
1915.1 Failure to take either action within 30 days will result in the court dismissing this
case without further notice to Plaintiff.

       IT IS THEREFORE ORDERED that:

        1.     Plaintiff’s “Motions ... 1) I wish to motion a proceed of leave in forma
pauperis, 2) I wish to request an AO 240 application, 3) I wish to request a motion of my
filing fee for initial review ...,” (Filing 2) is denied without prejudice to reassertion in a
motion to proceed in forma pauperis that complies with 28 U.S.C. § 1915.

        2.    Plaintiff is directed to submit the $402.00 fees to the clerk’s office or submit
a request to proceed in forma pauperis within 30 days. Failure to take either action will
result in dismissal of this matter without further notice.

      3.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

       4.     The clerk of the court is directed to set a pro se case management deadline in
this matter with the following text: April 22, 2021: Check for MIFP or payment.

       Dated this 23rd day of March, 2021.

                                                   BY THE COURT:


                                                   Richard G. Kopf
                                                   Senior United States District Judge




                                              2
